Name: Decision No 1/93 of the ACP-EEC Council of Ministers of 22 October 1993 on the application of the Fourth ACP-EEC Convention to Eritrea
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs
 Date Published: 1993-11-13

 Avis juridique important|21993D1113(01)Decision No 1/93 of the ACP-EEC Council of Ministers of 22 October 1993 on the application of the Fourth ACP-EEC Convention to Eritrea Official Journal L 280 , 13/11/1993 P. 0026 - 0026DECISION No 1/93 OF THE ACP-EEC COUNCIL OF MINISTERS of 22 October 1993 on the application of the Fourth ACP-EEC Convention to Eritrea(93/587/EEC)THE ACP-EEC COUNCIL OF MINISTERS, Having regard to the Fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, hereafter referred to as 'the Convention`, Whereas Eritrea gained independence on 24 May 1993; Whereas, before independence, the territorial entity which has become the State of Eritrea was covered by the Convention; Whereas, in a letter dated 8 October 1993, the Government of Eritrea stated that Eritrea intended, by virtue of the principle of continued application of treaties in the event of State succession, to continue its participation in the Convention as a Contracting Party as from 24 May 1993; Whereas, in these circumstances, it is necessary for the Contracting Parties to the Convention to agree that the Convention shall continue to apply to the territorial entity which has become the State of Eritrea, HAS DECIDED AS FOLLOWS: Article 1 The Convention shall continue to apply to Eritrea which, by virtue of its gaining independence on 24 May 1993, became a contracting Party as from that date. Article 2 The particular provisions of the Convention from which the territorial entity which has become the State of Eritrea formerly benefited shall continue to apply to the State of Eritrea, in particular Articles 329, 330 and 331. Article 3 The ACP States, the Member States and the Community are required to take the measures necessary to implement this Decision. Article 4 This Decision shall enter into force on the day on which it is adopted. It shall apply from 24 May 1993. Done at Brussels, 22 October 1993. For the ACP-EEC Council of Ministers The President W. CLAES